Citation Nr: 1204113	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  06-24 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel







INTRODUCTION

The Veteran had active military service from August 1972 to March 1973.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of service connection for tinnitus was previously before the Board in October 2009 and July 2011, when the issue was remanded for additional development.  

Because all of the development directed by the prior remands has not been completed, the Board in turn is remanding the issue to the RO via the AMC in Washington, DC.  See Stegall v. West, 11 Vet. App. 268 (1998).  


REMAND

In July 2011, the Board remanded the issue of entitlement to service connection for tinnitus due, in part, because the VA examiners who had rendered an opinion as to the etiology of the Veteran's tinnitus had not discussed his assertions that he had experienced tinnitus in service and thereafter.  

As noted by the Board in the previous remand, in Dalton v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) determined that a VA compensation examination and opinion were inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Dalton, 21 Vet. App. 23 (2007)

In its remand instructions, therefore, the Board noted that on remand, the examiner, in stating his or her opinion regarding the etiology of the Veteran's tinnitus, was to specifically address the Veteran's report of any manifestation during his active service in determining whether tinnitus was incurred during service.  Id. 

In August 2011, a medical opinion was provided by a VA examiner.  Having reviewed the claims file, the examiner opined that the Veteran's tinnitus did not occur during service.  The examiner stated as her rationale the fact that the Veteran is shown to have denied a history of tinnitus at the time of his medical board examination in February 1973.  

As noted in the July 2011 Board remand, the Veteran reported tinnitus at a May 1974 VA examination and has since described tinnitus during and since his service.  The August 2011 VA examiner failed to make any mention of the Veteran's contentions, as requested by the previous remand.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (an account in-service injury/treatment and symptomatology, within lay observation, must be considered in the evaluation of his claims.)  The examination is inadequate, and a new VA opinion which reports upon not only the findings of the service treatment records, but the Veteran's own statements as well, is necessary.  Once VA has provided a VA examination, it is required to provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

If, as here, VA examinations are inadequate, the Board's only recourse is to remand the case.  Thus, the Board finds that an additional VA examination is required before the Veteran's claim may be adjudicated on the merits.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) (West 2002) and 38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must forward the claims file to a suitable VA examiner for an opinion concerning whether the Veteran's tinnitus was incurred during service.  The examiner is asked to specifically note that he or she examined the claims file, to include prior VA examination reports.

Because the Veteran is competent even as a layman to report the onset of tinnitus while in service, as this requires no medical expertise but only his personal knowledge as it comes to him through his senses, the examiner must specifically address the Veteran's report of any manifestation during his active service in determining whether tinnitus was incurred during service.  See Dalton, supra.  

If at all possible, this examiner is asked and encouraged to try and provide some definitive comment on this determinative issue of causation, rather than merely stating he or she cannot provide this opinion without resorting to speculation.  If, however, this is the examiner's only recourse (unable to provide this requested opinion without resorting to speculation), then he or she needs to discuss or explain why this requested opinion cannot be provided so that it is certain no additional comment is possible based on the available evidence or evidence that is obtainable.

It may be necessary to have the Veteran reexamined, but this is left to the examiner's discretion as to whether another examination is needed to make this remaining determination.

Whoever is designated to provide this additional comment must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary, citing to specific evidence in the file.  To facilitate providing this additional comment, it is imperative that the designated examiner review the claims file for relevant medical and other history.  Review includes considering this remand.

2.  The RO/AMC will then review the Veteran's claims 
file and ensure that the foregoing development actions have been completed and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


